UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1177


WALTER CLAYTON RUFF, JR.,

                Plaintiff - Appellant,

          v.

MATT   BOWERS,  Sergeant;  WESLEY  BOLAND,  Captain;  NICK
BOUKNIGHT, Investigator; JAMES LEE FOSTER, Newberry County
Sheriff,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Mary G. Lewis, District Judge.
(8:12-cv-03522-MGL)


Submitted:   May 22, 2014                         Decided: May 28, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Clayton Ruff, Jr., Appellant Pro Se.  Vinton D. Lide,
Michael Stephen Pauley, LIDE & PAULEY, LLC, Lexington, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Walter Clayton Ruff, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                          We

have     reviewed   the     record      and     find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Ruff v. Bowers, No. 8:12-cv-03522-MGL (D.S.C. Feb. 19,

2014).      We   further        deny   Ruff’s    motion      for    appointment   of

counsel.     We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented      in    the   materials

before    this   court    and    argument     would    not   aid    the    decisional

process.



                                                                             AFFIRMED




                                          2